          Case 3:19-cv-00104-MO         Document 24       Filed 05/31/19     Page 1 of 8




Stephen H. Galloway, OSB No. 093602
stephen.galloway@stoel.com
Elliott J. Williams, OSB No. 144835
elliott.williams@stoel.com
STOEL RIVES LLP
760 SW Ninth Avenue, Suite 3000
Portland, OR 97205
Telephone: 503.224.3380
Facsimile: 503.220.2480

       Attorneys for Plaintiff

                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

KEVIN NESBIT,                                                   Case No.: 3:19-cv-00104-MO

                   Plaintiff,                              FIRST AMENDED COMPLAINT

       v.                                                      DEMAND FOR JURY TRIAL

KAY ERICKSON, director of the Oregon
Employment Department; DOES 1-4,

                   Defendants.



       Plaintiff Kevin Nesbit alleges as follows:

                                         THE PARTIES

       1.       Kevin Nesbit is an individual residing in the state of Oregon.

       2.       Defendant Kay Erickson is the Director of the Employment Department of the

state of Oregon (the “Agency”).

       3.       Does 1-4 are, or at the relevant time were, employees of the state of Oregon who,

upon information and belief, work in the Agency in various capacities, including without

limitation conducting investigations into disputed cases before the Agency, presenting evidence

in administrative hearings for disputed cases before the Agency, presiding over administrative

 Page 1     -     FIRST AMENDED COMPLAINT
            Case 3:19-cv-00104-MO         Document 24       Filed 05/31/19     Page 2 of 8




hearings for disputed cases before the Agency, evaluating requests that the Agency reconsider its

actions, and/or supervising Agency officials.

                                   JURISDICTION AND VENUE

        4.        This Court has subject matter jurisdiction over violations of the U.S. Constitution

pursuant to 28 U.S.C. § 1331.

        5.        This Court has personal jurisdiction over Kay Erickson and Does 1-4 because at

the relevant time each one resided and worked in Oregon, and upon information and belief

continues to do so.

        6.        Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) because each

defendant resides in this district as provided by 28 U.S.C. § 1391(c)(1). Venue is also proper

under 28 U.S.C. § 1391(b)(2) because the facts alleged herein occurred entirely within this

district.

                                    FACTUAL ALLEGATIONS

        7.        These allegations are made upon information and belief unless indicated

otherwise.

        8.        Kevin Nesbit was incarcerated between April 2, 2012 and January 22, 2016 (the

“Incarceration Period”).

        9.        During the Incarceration Period, the Agency received a request for unemployment

benefits from someone claiming to be Kevin Nesbit (the “Unknown Nesbit”) and paid

unemployment benefits (the “Paid Benefits”) to that person for some period of time (the

“Benefits Period”).

        10.       After the Benefits Period, the Agency decided that a portion of the Paid Benefits

that it had paid to the Unknown Nesbit should not have been paid and attempted to recover a

portion of the Paid Benefits (the “Contested Benefits”) from the real Kevin Nesbit. The Agency

obtained a writ of garnishment against Kevin Nesbit for a portion of the Contested Benefits and


 Page 2       -     FIRST AMENDED COMPLAINT
            Case 3:19-cv-00104-MO        Document 24       Filed 05/31/19    Page 3 of 8




garnished Kevin Nesbit’s wages in partial satisfaction of his alleged liability for the Contested

Benefits.

       11.       Kevin Nesbit opposed the Agency’s efforts to recover the Paid Benefits and to

garnish his wages by requesting an investigation of the Agency’s actions regarding the Contested

Benefits. In the investigation, Kevin Nesbit provided information that his personal identification

was stolen during the Incarceration Period, that he did not apply for unemployment benefits

during the Incarceration Period, and that he did not receive any unemployment benefits during

the Incarceration Period.

       12.       Doe 1, both in an individual capacity and as an employee of the Agency,

investigated the Agency’s actions regarding the Contested Benefits and the information

submitted by Kevin Nesbit (the “Benefits Investigation”). Doe 1 and Kevin Nesbit participated

in a telephonic hearing before Doe 4, an administrative hearing officer for the Agency, regarding

the Paid Benefits (the “Benefits Hearing”).

       13.       During that hearing, Doe 1 represented to Doe 4 that there existed a video of

Kevin Nesbit depositing a portion of the Paid Benefits at an ATM during the Incarceration

Period. Kevin Nesbit argued that the video could not be accurate because he was incarcerated

during the Incarceration Period. Kevin Nesbit requested, but was not permitted, to view the video

or to receive a copy of it. During the Benefits Investigation or the Benefits Hearing, Kevin

Nesbit informed Doe 1 and/or Doe 4 that the contact information, including the mailing address,

for the Unkown Nesbit was not his mailing address and that he had not and could not receive

notices or other documents at that address. Nonetheless Doe 1 and/or Doe 4 continued to send

case information to that address and did not send the information to Kevin Nesbit.

       14.       Doe 4, both in an individual capacity and as an employee of the Agency,

determined that Kevin Nesbit had received a portion of the Paid Benefits and that the Agency

should recover the Contested Benefits from Kevin Nesbit. Does 1 and 4 failed to serve Kevin


 Page 3      -     FIRST AMENDED COMPLAINT
          Case 3:19-cv-00104-MO          Document 24       Filed 05/31/19     Page 4 of 8




Nesbit with any notice of that determination or any explanation of the reasons for that

determination. Kevin Nesbit did not receive any notice of that determination or any explanation

of the reasons for that determination. Kevin Nesbit learned of the adverse outcome of the

Benefits Hearing when the Agency renewed its efforts to garnish his wages to recover the

Contested Benefits.

       15.       The Agency continued its efforts to collect the Contested Benefits from Kevin

Nesbit, including by obtaining a new writ of garnishment and by garnishing his wages in partial

satisfaction of the purported liability for the Contested Benefits. Kevin Nesbit requested that the

Agency cease its efforts to collect the Contested Benefits from him and that the Agency provide

him documentation explaining why it had determined that he was responsible for the Contested

Benefits. Doe 2, both in an individual capacity and as an employee of the Agency, received the

request and determined that the Agency should continue its collection efforts (“Denied

Review”).

       16.       Doe 3, both in an individual capacity and as an employee of the Agency, having

supervisory capacity within the Agency, is familiar with Kevin Nesbit’s efforts to clear himself

of any allegedly liability for the Contested Benefits, including the Benefits Investigation, the

Benefits Hearing, and the Denied Review. Notwithstanding the clear evidence that Kevin Nesbit

did not and could not have received the Paid Benefits during the Incarceration Period, Doe 3 has

continued to instruct and direct officials of the Agency to continue efforts to recover the

Contested Benefits from Kevin Nesbit and to deny Kevin Nesbit’s requests for evidence or

reasoning to support the Agency’s determinations regarding the Contested Benefits.

       17.       Kay Erickson, both in her individual capacity and as Director of the of the

Agency, has failed to instruct or supervise adequately officials of the Agency, resulting in the

Agency’s failure to provide due process of law in administrative hearings, including but not

limited to the failures of Does 1, 2, 3, and 4 to provide Kevin Nesbit with any evidence


 Page 4      -     FIRST AMENDED COMPLAINT
          Case 3:19-cv-00104-MO          Document 24      Filed 05/31/19     Page 5 of 8




supporting a determination that he should be liable for the Contested Benefits, to provide Kevin

Nesbit an opportunity to respond to that evidence before an fair and impartial adjudicator, to

provide Kevin Nesbit with notice of the Agency’s decision following the Benefits Hearing or the

outcome of the Benefits Investigation, and the failure of Does 1-4 to acknowledge or consider

the information submitted by Kevin Nesbit that his personal identification was stolen during the

Incarceration Period, that he did not apply for unemployment benefits during the Incarceration

Period, and that he did not receive any unemployment benefits during the Incarceration Period.

                                      CLAIM FOR RELIEF

                      (Violation of Federal Due Process – 42 U.S.C. § 1983)

       18.       Based on the allegations above, Does 1-4 and Kay Erickson each acted under

color of state law and thereby deprived Kevin Nesbit of property without due process of law, in

violation of the Fourteenth Amendment of the U.S. Constitution and 42 U.S.C. § 1983 et seq.

       19.       Doe 1 caused the deprivation by his acts and/or omissions, including but not

limited to by failing to send notices and other information relating to the Benefits Investigation

to Kevin Nesbit, when Doe 1 knew or should have known that the address on file for the

Unknown Nesbit was not the correct address for Kevin Nesbit. Doe 1’s acts and/or omissions

further included failing to serve Kevin Nesbit with any notice of the outcome of the Benefits

Investigation or the Benefits Hearing or any explanation of the reasons for those outcomes.

       20.       Doe 4 caused the deprivation by his acts and/or omissions, including but not

limited to by failing to send notices and other information relating to the Benefits Hearing to

Kevin Nesbit, when Doe 4 knew or should have known that the address on file for the Unknown

Nesbit was not the correct address for Kevin Nesbit. Doe 4’s acts and/or omissions further

included relying on evidence in making an adverse determination against Kevin Nesbit without

giving Kevin Nesbit an opportunity to see the evidence or respond to it; by failing to issue a

written determination regarding Kevin’s Nesbit’s alleged liability for the Contested Benefits; and


 Page 5      -     FIRST AMENDED COMPLAINT
          Case 3:19-cv-00104-MO          Document 24       Filed 05/31/19     Page 6 of 8




by failing to provide Kevin Nesbit with a copy of a written determination so that the

determination could be reviewed through administrative or judicial appeals.

       21.       Doe 2 caused the deprivation by his acts and/or omissions, including but not

limited to by ratifying the acts of Does 1 and 4 and by failing to advise the Agency that its efforts

to recover the Contested Benefits were violating the constitutional rights of Kevin Nesbit

including without limitation by depriving Kevin Nesbit of property without due process of law.

Doe 2 also showed a reckless or callous indifference to the acts of Does 1 and 4 that deprived

Kevin Nesbit of his rights under the U.S. Constitution, including by taking his property without

due process of law.

       22.       Doe 3 caused the deprivation by his acts and/or omissions, including but not

limited to by knowingly refusing to terminate a series of acts by his/her subordinates at the

Agency that he/she knew were depriving Kevin Nesbit of his rights under the U.S. Constitution,

including by taking his property without due process of law. Doe 3 also failed to act to prevent

his/her subordinates from engaging in conduct, for instance the Benefits Investigation, the

Benefits Hearing, and the Denied Review, that deprived Kevin Nesbit of his rights under the

U.S. Constitution, including by taking his property without due process of law. Doe 3 also

showed a reckless or callous indifference to the acts of Does 1, 2, and 4 that deprived Kevin

Nesbit of his rights under the U.S. Constitution, including by taking his property without due

process of law.

       23.       Kay Erickson caused the deprivation by her acts and/or omissions, including but

not limited to by failing to provide adequate training or supervision to employees at the Agency

to prevent employees from causing deprivations of rights under the U.S. Constitution, including

the deprivation of rights suffered by Kevin Nesbit, including by taking his property without due

process of law. Kay Erickson caused the deprivation by recklessly disregarding and failing to

mitigate known errors in the Agency’s systems—both technological and human—for tracking


 Page 6      -     FIRST AMENDED COMPLAINT
           Case 3:19-cv-00104-MO           Document 24       Filed 05/31/19     Page 7 of 8




and investigating when unemployment benefits should be paid, recovered, or reviewed, causing

deprivations of rights under the U.S. Constitution, including the deprivation of rights suffered by

Kevin Nesbit. Kay Erickson caused the deprivation by her acts and/or omissions, including but

not limited to failure to instruct and supervise Agency employees in basic requirements of due

process, including sending notices, written determinations, and other case information to the

person whose interests are being investigated or determined, including Kevin Nesbit with respect

to the Benefits Hearing and the Benefits Investigation.

                                        PRAYER FOR RELIEF

          Wherefore Kevin Nesbit requests the following relief,

          1.       A declaration that Defendants have taken Kevin Nesbit’s property without due

process of law, in violation of the Fourteenth Amendment of U.S. Constitution;

          2.       A declaration that Kevin Nesbit is not liable for the Contested Benefits;

          3.       Preliminary and permanent injunctive relief against Kay Erickson, director of the

Oregon Employment Department, enjoining further efforts to collect the Contested Benefits from

Kevin Nesbit;

          4.       Restitution of the amount of Contested Benefits previously garnished from Kevin

Nesbit;

          5.       An award of punitive damages against Kay Erickson and Does 1-4;

          6.       An award of attorneys’ fees to Kevin Nesbit;

          7.       Any further relief that the Court deems just and proper.

///

///

///

///

///


 Page 7        -     FIRST AMENDED COMPLAINT
         Case 3:19-cv-00104-MO          Document 24         Filed 05/31/19   Page 8 of 8




                                DEMAND FOR JURY TRIAL

     Plaintiff requests a jury for all issues so triable.
     DATED: May 31, 2019.

                                                  STOEL RIVES LLP



                                                  /s/ Elliott J. Williams
                                                  Stephen H. Galloway, OSB No. 093602
                                                  stephen.galloway@stoel.com
                                                  Elliott J. Williams, OSB No. 144835
                                                  elliott.williams@stoel.com
                                                  Telephone: 503.294.9571

                                                  Attorneys for Plaintiff




Page 8    -    FIRST AMENDED COMPLAINT
